Opinion issued April 8, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00310-CR
                             ———————————
                   IN RE MIGUEL ANGEL YEPEZ, Relator



           Original Proceeding on Petition for Writ of Mandamus 1


                           MEMORANDUM OPINION

      By petition for writ of mandamus, Relator Miguel Angel Yepez challenges

the Order for AIDS Testing entered in the trial court on March 5, 2015.

      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.

                                   PER CURIAM
1
      The underlying cause of action is Miguel Angel Yepez v. The State of Texas, in the
      District court of Harris County, Texas, 174th Judicial District, cause no. 1412836.
Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                         2